Title: From George Washington to Charles Washington, 15 August 1764
From: Washington, George
To: Washington, Charles



Dear Charles,
Mount Vernon 15th Augt 1764.

I have long been pestered with a Tenent that lives in the very heart of the Plantations which I have settled in Clifton’s Neck; and altho. I have made several proposition’s to him in order to get him out (for he has a Lease) I have failed in them all untill the other day (for wanting him away now more than ever, I attacked him again) he consented to give up his lease to me, upon condition’s of obtaining one for your Plantation at the Mill in Frederick County, including about an hundred or 150 Acres upon a reasonable Rent; As I think it was your Intention to lay of your Land in Lotts there, and to Lease them out, I told him that I woud write to you on this Subject that he might know the

result as soon as possible, and be preparing for the change in case you woud admit him to it.
He is a very honest Man, & very punctual in paying his Rents so that you need have no scruples on that acct and the Reason why he has fixed upon that place is because there are Houses and every thing in order for Croppg at once without the expence or trouble of building a thing he woud avoid as he is advanced in years and only wants a lease during his own Life and a Woman’s that lives with him (equally as old as himself which I suppose may be about 45.)—If it suits you to let this place, it woud oblige me, as well as John Carney (the Person of whom I am speaking) to let him have it—but if it shoud interfere with any of your ⟨o⟩wn views I do not desire it—but as a friend, I woud advise you never to put hands upon it yourself, whilst you have tolerable good Land, and enough of it to work your Negroes upon below for from experience I have found so has my Brothr John, and almost every body else, that it will not answer to keep only a single Quarter at so great a distance—Mr Wormeley, & those Gentlemen who have so many Plantations together as to enable them to employ a Person of Character to manage the whole, profit by it, but I beleive the rest, unless it is a very rare instance to the contrary, rather loose annually than gain—I know this is my case in spite of my utmost care to the contrary and I know that I have an 100 times resolvd to bring my Negroes away and shoud have done it long e’er this if I had Lands that woud work them to any advantage near me—this I do not say in order to induce you to Lease out the Mill Land but as my real sentiments, often exprest—however I shoud be glad of your answer—that is to know whether it will or will not sute you to lease it—& if it does, upon what terms; in order that I may let Carney, as well as the Tenant that is now upon it know thereof; as I shall set of for Frederick about the 24th Instt—If it does not suit you to give a lease for Lives (two, as he wants) perhaps it may be agreable to give a certainty of it for a few year’s, in which time as he has Land of his own not a great way from that place he may build upon it having some consideration made him for that purpose by me. We shall expect to see you at the time appointed, and my Sister too if its convenient.
I shoud be glad if you woud, or coud by some means, contrive the Inclosd to the Majestrates appd to take the List of

Tythes in King George. and pay the sheriff the Land Tax on that quantity of Acres for last year—for I do not know what other method to hit upon for that purpose unless it can fall in your way to do it.
Mulatto Jack who brings this, is to fetch up the Plow which Thos Nichols has at Mr Haslows I shoud be obligd to you or Mr Lewis to put him in a way of doing it the best advantage. I am Dr Charles Yr Most Affecte Brother

Go: Washington


P.S. The Sturgeon are now jumping.

